DETAILED ACTION
This application is a continuation of U.S. Application No. 15/855,546, now abandoned. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding amended claim 1, the recitation “wherein the protein composition retains most or all of the color of the mechanically deboned poultry” renders the claim indefinite.  Here is it not clear what color properties would be associated with the protein composition when “most” of the color is retained versus “all” of the color being retained.  
Note, the term “most” is a relative term which renders the claim indefinite.  The term "most", associated with color, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hultin et al. (US 6,005,073) in view of Yasosky et al. (“Effects of pH and Time of Grinding on Lipid Oxidation of Fresh Ground Pork” – Journal of Food Science, Volume 49 (1984), pp. 1510-1512).
Regarding claims 1, 2, 5, 6, 12 and 13,  Hultin et al. disclose a process for recovering from an animal muscle source, a protein composition comprising the steps of: (a) grinding or homogenizing meat muscle tissue with water; (b) reducing the pH of the slurry to a pH of between about 2.5 and about 3.5 to effect solubilization of the muscle protein (i.e. adding acid, including citric and hydrochloric acid – C3/L57-60, C5/L1-27, C6/L60-64, Figure 4); (b) separating insoluble components including fat, such as by centrifugation, to obtain a protein rich supernatant (C5/L28-31, Figure 4); and (c) adjusting the pH of the protein rich supernatant in the range of about 5.3 to 5.5 to precipitate the protein (i.e. adding base, including NaOH-C6/L15-20, C7/L6-9, C14/L5-15, Figure 4).  
Hultin et al. disclose a process which permits the use of muscle protein sources which are presently underutilized as a food source (C3/L35-46).  Hultin et al. disclose there is an interest in expanding the use of muscle proteins as food because of their functional and nutritional properties and better use of these materials would be particularly important with low value raw materials for which there is currently little or no human food use, including the fatty, pelagic fish and deboned muscle tissue from fish and poultry processing (C1/L21-29).  
Given Hultin et al. disclose an animal muscle tissue source including deboned muscle tissue from poultry, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used any mechanically deboned poultry, including poultry containing fat, bone, and protein having a lean and fat content as presently claimed, in the protein recovery process of Hultin et al. and arrive at the present invention. 
Here, a pH value of below about 3.5 is considered to encompass a pH value of 3.6.  
Hultin et al. is silent with respect to adding alkali to neutralize the acid in the fat. 
Yasosky et al., the effect of pH on lipid oxidation in raw meat is well known.  Yasosky et al. teach that lipid oxidation in raw meat is inhibited as pH increases (p. 1510/Abstract, p. 1512/Fig. 4 and Conclusion).  
Hultin et al. and Yasosky et al. are combinable because they are concerned with the same field of endeavor, namely processing of raw meat.  It would have been obvious to one of ordinary skill in the art to have raised the pH of the separated fat in the process of Hultin et al. to improve its oxidative stability.  The skilled artisan would have known to use a food grade alkali to raise the pH of the separated fat.
Given Hultin et al. disclose a process for recovering protein from a an muscle tissue source substantially similar to that of the present invention (i.e. mechanically deboned muscle from poultry), intrinsically the resulting protein composition would comprise protein, fat, calcium and sodium in amounts presently claimed, and the fat component would be stabilized against oxidation.  Moreover, one of ordinary skill in the art would expect the protein composition to display the recited color properties (i.e. wherein the recovered protein retains most or all of the color of the mechanically deboned muscle from poultry).
Regarding claims 3, 4, 7, 8, 10 and 11, modified Hultin et al. disclose all of the claim limitations as set forth above.  Hultin et al. also disclose in one embodiment wherein the muscle tissue is ground or homogenized with an aqueous liquid at a pH below about 3.5 (C5/L1-27, C12/L63-C13/L5 – wherein muscle tissue is ground in a liquid with added citric acid and a pH of 3.0).  
Regarding claim 9, modified Hultin et al. disclose all of the claim limitations as set forth above.  Hultin et al. is silent with respect to removing water from the protein at step (c) or prior to raising the pH.   However, a skilled artisan seeking to optimize recovery (i.e. improve yield) of protein from a protein rich supernatant, would have concentrated the protein rich supernatant (i.e. remove water) prior to precipitating the proteins.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759